Exhibit 10.1

THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of December 21, 2012, by and between (i) SILICON VALLEY BANK, a
California corporation with a loan production office located at 100 Matsonford
Road, Building 5, Suite 555, Radnor, Pennsylvania 19087 (“Bank”), (ii) SAFEGUARD
SCIENTIFICS, INC., a Pennsylvania corporation (“SFE”), with offices located at
435 Devon Park Drive, Building 800, Wayne, Pennsylvania 19087, SAFEGUARD
DELAWARE, INC., a Delaware corporation (“SDI”), SAFEGUARD SCIENTIFICS
(DELAWARE), INC., a Delaware corporation (“SSI”), and SAFEGUARD DELAWARE II,
INC., a Delaware corporation (“SDII”, and together with SFE, SDI, and SSI,
individually and collectively, jointly and severally, the “Borrower”), each with
offices located at 1105 N. Market St., Suite 1300, Wilmington, DE 19801.

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of May 27, 2009,
evidenced by, among other documents, a certain Amended and Restated Loan and
Security Agreement dated as of May 27, 2009, between Borrower and Bank, as
amended by a certain Joinder and First Loan Modification Agreement, dated as of
December 31, 2010, and as further amended by a certain Second Loan Modification
Agreement, dated as of April 29, 2011 (as amended, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modification to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(b) thereof:

“(b) Anniversary Fee. A fully earned, non-refundable anniversary fee (the
“Anniversary Fee”) of One Hundred Thousand Dollars ($100,000) shall be due and
payable on the one (1) year anniversary of the Effective Date (the “First
Anniversary”) and the Revolving Line Maturity Date; provided, however, that such
Anniversary Fee shall not be earned or payable (in each case, as calculated on a
pro-rated basis) to the extent that Borrower maintains, during the three hundred
sixty-five (365) day period ending on the First Anniversary and on the Revolving
Line Maturity Date (as applicable), an Average Daily Balance not less than the
Minimum Required Balance.”

and inserting in lieu thereof the following:

“(b) [Reserved];”

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(d) thereof:

“(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), which fee shall be paid quarterly, in arrears, on the last day
of each fiscal quarter, in an amount equal to one quarter of one percent (0.25%)
per annum of the average unused portion of the Revolving Line for such fiscal
quarter; provided, however, that such Unused Revolving Line Facility Fee shall
not be earned or payable (in each case, as calculated on a daily pro-rated
basis) to the extent that Borrower maintains during such quarter an Average
Daily Balance not less than the Minimum Required Balance. Borrower shall not be
entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section 2.4(d)
notwithstanding any termination of this Agreement, or suspension or termination
of Bank’s obligation to make loans and advances hereunder; and”

 

1



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“(d) [Reserved]; and”

 

  3 The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).

 

  4 The Loan Agreement shall be amended by deleting the following definition
from Section 13.1 thereof:

““Revolving Line Maturity Date” is December 31, 2012.”

and inserting in lieu thereof the following:

““Revolving Line Maturity Date” is December 31, 2014.”

4. CONDITIONS PRECEDENT. As a condition precedent to the effectiveness of this
Loan Modification Agreement and the Bank’s obligation to make further Advances
under the Revolving Line, the Bank shall have received the following documents
prior to or concurrently with this Agreement, each in form and substance
satisfactory to the Bank:

 

  A. Bank shall have received copies, certified by a duly authorized officer of
each Borrower, to be true and complete as of the date hereof, of each of (i) the
governing documents of each Borrower as in effect on the date hereof, (ii) the
resolutions of each Borrower authorizing the execution and delivery of this Loan
Modification Agreement, the other documents executed in connection herewith and
each Borrower’s performance of all of the transactions contemplated hereby, and
(iii) an incumbency certificate giving the name and bearing a specimen signature
of each individual who shall be so authorized on behalf of each Borrower;

 

  B. a good standing certificate of each Borrower, certified by the Secretary of
State of the state of incorporation of each respective Borrower, together with a
certificate of foreign qualification from the Secretary of State (or comparable
governmental entity) of each state in which each Borrower is qualified to
transact business as a foreign entity, if any, in each case dated as of a recent
date prior to the date hereof;

 

  C. certified copies, dated as of a recent date, of financing statement and
other lien searches of New each Borrower, as Bank may request and which shall be
obtained by Bank, accompanied by written evidence (including any UCC termination
statements) that the Liens revealed in any such searched either (i) will be
terminated prior to or in connection with the Loan Modification Effective Date,
or (ii) in the sole discretion of Bank, will constitute Permitted Liens;

 

  D. such other documents as Bank may reasonably request.

5. FEES. Borrower shall pay to Bank an extension and modification fee equal to
Fifty Thousand Dollars ($50,000), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with the
Existing Loan Documents and this Loan Modification Agreement.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

 

2



--------------------------------------------------------------------------------

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Bank’s
agreement to modifications to the existing Obligations pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference in its entirety.

13. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

3



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

BORROWER:

SAFEGUARD SCIENTIFICS, INC.

 

By

 

/s/ Jeffrey B. McGroarty

Name:

  Jeffrey B. McGroarty

Title:

  Senior Vice President - Finance

 

SAFEGUARD DELAWARE, INC. By  

/s/ Jeffrey B. McGroarty

Name:   Jeffrey B. McGroarty Title:   Vice President

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

By  

/s/ Jeffrey B. McGroarty

Name:   Jeffrey B. McGroarty Title:   Vice President

SAFEGUARD DELAWARE II, INC.

 

By  

/s/ Jeffrey B. McGroarty

Name:   Jeffrey B. McGroarty Title:   Vice President

BANK:

SILICON VALLEY BANK

 

By

 

/s/

Name:   Title:   Senior Vice President

 

4